NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 17-3271
                                      ____________

                                 JEFFREY M. HARTY,
                                                          Appellant,
                                            v.

                  STATE OF NEW JERSEY; MORRIS COUNTY;
                  MORRIS COUNTY PROSECUTORS OFFICE;
                 SHIRLEY MCMURRAY; ANETTE MARASCO;
                   HANOVER TOWNSHIP; WILLIAM GUIDA;
                 ANTHONY VITANZA; JOHN BINNONI, County
                 Administrator of Morristown; FREDRICK KNAPP,
                Morris County Prosecutor; JOSEPH QUINN; SHAWN
               WALDRON, Captain; RYAN WILLIAM, Police Officer of
               Hanover Township; RANDY GRANT; WILMAN DIAZ,
                Morris County Sheriff Officer; BLANCHE L. HARTY
                      __________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                               (D.C. Civ. No. 16-cv-06779)
                        District Judge: Honorable Jose L. Linares
                       __________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 4, 2018

             Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                               (Opinion filed May 4, 2018)
                                     ____________

                                       OPINION*
                                      ____________

______________________
*This disposition is not an opinion of the full Court and pursuant to I.O.P.5.7 does not
constitute binding precedent.
PER CURIAM

       Jeffrey M. Harty appeals from orders of the District Court declining to reinstate

his case unless he filed an amended complaint, dismissing his amended complaint, and

dismissing as moot a defendant’s post-judgment motion to dismiss. For the reasons that

follow, we will dismiss the appeal in part for lack of jurisdiction and affirm in all other

respects.

       Harty submitted a pro se complaint and in forma pauperis application in the

United States District Court for the District of New Jersey, alleging that he was

maliciously prosecuted in violation of his constitutional rights. Harty’s complaint was

submitted on October 7, 2016. Ten days later he was granted leave to proceed in forma

pauperis and his complaint was filed on the docket. In an order entered on November 14,

2016, the District Court dismissed the complaint without prejudice pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A but granted Harty leave to amend. In an order entered on

June 26, 2017, the District Court denied Harty’s request to reopen or reinstate the case

because he had not yet filed an amended complaint.

       Eventually, Harty filed an amended complaint, setting forth claims of malicious

prosecution, false imprisonment, and excessive force, among others, against his ex-wife,

various police officers, a state judge, and a corrections officer, all in violation of 42

U.S.C. § 1983. In an order entered on August 31, 2017, the District Court dismissed the

amended complaint as to all defendants and all claims pursuant to § 1915(e)(2)(B) for

failure to state a claim upon which relief may be granted. The District Court concluded

that, with respect to all but Harty’s malicious prosecution claim, the events which gave

                                               2
rise to his claims all occurred before June, 2014, and thus his civil action was time-barred

under New Jersey’s two-year statute of limitations, N.J. Stat. Ann. § 2A:14-2. His

malicious prosecution claim was not time-barred, the Court concluded, see Wallace v.

Kato, 549 U.S. 384, 393-95 (2007) (malicious prosecution claims do not accrue until

underlying conviction resulting from prosecution is invalidated), but none of the

prosecutions referenced in the civil action resulted in a favorable termination, see Halsey

v. Pfeiffer, 750 F.3d 273, 296-97 (3d Cir. 2014). Accordingly, no plausible claim for

relief was stated.

       On September 21, 2017, defendant Hanover Township filed a post-judgment

motion to dismiss Harty’s amended complaint, which the District Court dismissed as

moot in an order entered on September 27, 2017. Harty, who was not then incarcerated,

filed a notice of appeal on October 12, 2017. In his Informal Brief on appeal, Harty seeks

review of the District Court’s orders of June 26, 2017, August 31, 2017, and September

27, 2017.

       We have jurisdiction under 28 U.S.C. § 1291 to review the District Court’s

September 27, 2017 order dismissing Hanover Township’s motion to dismiss as moot.

See Isidor Paiewonsky, Inc. v. Sharp Properties, Inc., 998 F.2d 145, 149-50 (3d Cir.

1993) (post-judgment orders are final and immediately appealable); Plymouth Mutual

Life Insurance Co. v. Illinois Mid-Continent Life Insurance Co., 378 F.2d 389, 391 (3d

Cir. 1967) (same). Harty did not timely appeal the District Court’s August 31, 2017 final

order, Fed. R. App. 4(a)(1)(A) (providing for a thirty-day appeal period), nor did he file

any motions to extend the time to appeal, Fed. R. App. P. 4(a)(5) and 4(a)(6).

                                             3
Accordingly, we lack jurisdiction to review that order and any orders that preceeded it.

The taking of a civil appeal “within the prescribed time is mandatory and jurisdictional.”

Bowles v. Russell, 551 U.S. 205, 209 (2007).1 Harty’s appeal from the District Court’s

August 31, 2017 order was due on Monday, October 1, 2017, see Fed. R. App. P.

4(a)(1)(A); Fed. R. App. P. 26(a)(1)(C), but was not filed until October 12, 2017.

       We will affirm the order of the District Court dismissing as moot Hanover

Township’s motion to dismiss Harty’s amended complaint. All of Harty’s claims were

dismissed as to all parties, including Hanover Township, by the District Court’s August

31, 2017 order. Therefore, Hanover Township’s motion was properly dismissed as moot.

Harty’s Informal Brief on appeal offers no persuasive argument as to how he was

aggrieved by this order, given that his amended complaint had already been dismissed.

Cf. Deposit Guar. Nat'l Bank v. Roper, 445 U.S. 326, 333 (1980) (statutory standing to

appeal exists only where party is aggrieved by order of district court from which he seeks

to appeal).

       For the foregoing reasons, we will dismiss the appeal in part for lack of

jurisdiction and affirm the order of the District Court entered on September 27, 2017.




1
 In any event, Harty’s appeal from the District Court’s June 26, 2017 order denying his
motion to reinstate his case is moot because he eventually filed an amended complaint.
See Artway v. Att’y Gen. of New Jersey, 81 F.3d 1235, 1246 (3d Cir. 1996) (appeal is
moot where this Court is unable to fashion any form of meaningful relief).
                                             4